Citation Nr: 1828915	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  12-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for neuropathy of the feet, to include as secondary to diabetes mellitus, type II, and to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for gum disease, to include as secondary to diabetes mellitus, type II, and to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran presented testimony before the undersigned at the RO in July 2014.  A transcript of the hearing is associated with the claims file.

In June 2013, October 2014, and August 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.

A July 2016 VA medical record reflects that the Veteran has applied for the VA dental program.  It is therefore not necessary to refer the Veteran for a determination of his eligibility for VA outpatient dental treatment.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, did not manifest during service or within a year of service discharge and is not attributable to service, to include as due to exposure to contaminated water at Camp Lejeune. 

2.  Neuropathy of the feet did not manifest during service or within a year of service discharge and is not attributable to service, to include as due to exposure to contaminated water at Camp Lejeune, or to a service-connected disability. 

3.  The Veteran's gum disease is not due to disease such as osteomyelitis rather than a result of periodontal disease.   


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes mellitus, type II, are not met.  38 U.S.C. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for neuropathy of the feet are not met.  38 U.S.C. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a dental condition for compensation purposes are not met.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in May 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 
All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

The Veteran has claimed entitlement to service connection for diabetes mellitus, neuropathy of the feet, and gum disease, to include as due to exposure to contaminated water at Camp Lejeune.  He has claimed that the neuropathy and the gum disease are secondary to the diabetes mellitus.  
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as diabetes mellitus, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  In order to be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service....  [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran, or former reservist or member of the National Guard, who had no fewer than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, shall be presumed to have been exposed during such service to the contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed to contaminants in the water supply during that service.  The last date on which such a veteran, or former reservist or member of the National Guard, shall be presumed to have been exposed to contaminants in the water supply shall be the last date on which he or she served at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  For purposes of this section, service at Camp Lejeune means any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina, during the period beginning on August 1, 1953, and ending on December 31, 1987, as established by military orders or other official service department records.  38 C.F.R. § 3.307(a)(7)(iii).

The Veteran in the case at hand was a Marine stationed at Camp Lejeune for at least 30 days in 1987 and is therefore potentially eligible for service connection based on exposure to contaminated water at Camp Lejeune.

Exposure described in paragraph (a)(7)(iii) of this section is an injury under 38 U.S.C. 101(24)(B) and (C).  If an individual described in paragraph (a)(7)(iii) of this section develops a disease listed in §3.309(f), VA will presume that the individual concerned became disabled during that service for purposes of establishing that the individual served in the active military, naval, or air service.  38 C.F.R. § 3.307(a)(7)(iv).
For the purposes of this section, contaminants in the water supply means the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride, that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307(a)(7)(i).

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer. 38 C.F.R. § 3.309  (f). As such, if a Veteran is diagnosed with a listed condition and had qualifying service at Camp Lejeune, then the disability is presumed to be related to service.  The diseases listed in §3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(7)(ii) 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, as he may, in the alternative, establish service connection by way of proof of actual direct causation.

I.  Diabetes Mellitus

There is no dispute in this case that the Veteran has a current diagnosis of diabetes mellitus, type II.  The Veteran contends that this condition began during service.  The record reflects that the Veteran was diagnosed with diabetes mellitus, type II, in 1997, which is approximately eight years following his separation from service.  (See January 2015 VA examination report.)  

The Veteran contends that his weight fluctuation in service was caused by his diabetes mellitus.  He has provided an extensive description of the symptoms that he manifested in service that he believes were evidence of untreated diabetes mellitus.  (See, e.g., February 2018 personal statement.)  His service treatment records corroborate his reports of in-service weight control problems, as evidenced by in-service bi-monthly weight control/military appearance charts.  His DD Form 214 notes "unsatisfactory performance failure to conform to weight standards" in the narrative reason for separation.  He has provided lay statements, to specifically include his testimony before the undersigned, of continuity of symptomatology of his diabetes mellitus since service.  Post-service medical records show treatment for diabetes mellitus.  

The January 2015 VA examination report reflects review of the record and interview and examination of the Veteran.  Based on the above, the examiner opined that the Veteran's diabetes mellitus was less likely than not incurred in or caused by service.  The rationale was that the Veteran had a normal urine test without glucose present during active duty service.  There was no documentation of the signs and symptoms of untreated diabetes, to include but not limited to polydipsia, polyuria, polyphagia, or unexplained weight loss.  There was no documentation of the onset of diabetes the year following active duty service.  

A February 2017 VA examination report notes that the Veteran was diagnosed with diabetes mellitus in 1997, at age 29.  The examiner opined that the Veteran's diabetes mellitus was not caused by or related to exposure to contaminated water at Camp Lejeune.  The examiner noted that the Institute of Medicine conducted an extensive review of the literature, which looked at solvent exposure and an increased risk of various health effects.  The Committee report does not report on any studies that found an association between solvent exposure and the development of diabetes.  

The February 2017 examiner noted that the National Research Council of the National Academies published a study in 2009, which looked at the potential health effects of exposure to contaminated groundwater at Camp Lejeune.  This report does not report on any studies that found an association between solvent exposure and the development of diabetes.  The Agency for Toxic Substances and Disease Registry website on health effects linked with solvent exposure at Camp Lejeune does not identify diabetes as a reported health problem in people in any age group from any course of exposure to TCE, PCE, benzene, etc., or VC.  

He noted that the International Diabetes Foundation identifies several risk factors for the development of diabetes mellitus, type II.  This list includes family history of diabetes, being overweight, unhealthy diet, physical inactivity, increasing age, high blood pressure, ethnicity, and impaired glucose tolerance. 

He noted that the Mayo Clinic website reports the known risk factors for type II diabetes mellitus as: weight- the more fat you have, the greater the amount of insulin resistance you develop; inactivity; family history of type II diabetes; race- African Americans, Hispanics, Native Americans, and Asian Americans are at higher risk; age- the risk increases as age increases; high blood pressure; and abnormal cholesterol and triglyceride levels.  The National Institute of Diabetes and Digestive and Kidney Diseases and the American Heart Association both identify essentially the same list.

The examiner noted that the Veteran is a 48-year-old African American male who was diagnosed with type II diabetes mellitus in approximately 1997, ten years after the end of any possible exposure to the contaminated water at Camp Lejeune.  At the time of his release from active duty physical examination, he was already obese, but his urine was negative for glycosuria.  The earliest blood glucose made available for review dates to 2010 and was 363, or more than three times the upper limit of normal.  That same day, his urine had 1000 mg of glucose per dl of urine, when there should be none.  The examiner stated that no scientific literature was located that even posited as association between exposure to the solvents which contaminated the water at Camp Lejeune and the development of type II diabetes 24 years later.  It was for these reasons that the examiner opined that the Veteran's diabetes mellitus type II did not begin while he was in service and is not related to or caused by his exposure to the contaminated water at Camp Lejeune.  In light of that opinion, he stated, it also follows that diabetic peripheral neuropathy and/or any other condition or symptom secondary to the diabetes is also not related to or caused by the Veteran's exposure to the contaminated water at Camp Lejeune.  

The Board finds that the above opinions are highly probative to the question at  hand.  They are authored by individuals who are professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The opinions themselves are based on review of the record, while the January 2015 opinion is additionally based on personal interview and physical examination of the Veteran.  Both opinions contain nexus opinions that are supported by relevant medical literature, pertinent medical principles, and the facts of the Veteran's case.  The Board notes that the VA examiners have specifically addressed the Veteran's contentions surrounding his difficulties with weight control in service.  The February 2017 report, in particular, provides a highly detailed opinion containing a thorough summary and discussion of pertinent medical literature that addresses the posited theory of a connection between the Veteran's diabetes mellitus, type II, and his exposure to contaminated water at Camp Lejeune.  For these reasons, these opinions are highly probative.

The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

Because the Veteran's diabetes mellitus was not noted during service or within the presumptive period, service connection based on continuity of symptomatology since service is not warranted. 

In short, the Board finds that a preponderance of the evidence is against granting entitlement to service connection for diabetes mellitus, type II, on any basis.  The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

II.  Neuropathy of the Feet 

The Veteran asserts that his neuropathy of the feet is related to service, to include as secondary to his diabetes mellitus.  

Service treatment records show a subjective account of foot trouble on a report of medical history in June 1986.  A treatment record in October 1987 shows complaints of bilateral foot pain and numbness to the toes.  

With respect to a current diagnosis, a February 2012 VA medical record notes that the Veteran needed to be seen within the next few month for a "tingling toe."  It was noted that this "could be diabetic neuropathy."  An April 2012 VA medical record notes an assessment of neuropathy in the toes.  

The January 2015 VA examination report notes that the Veteran's June 1986 enlistment medical history report notes that the Veteran reported a history of or current foot trouble and cramps in the legs.  The foot trouble was clarified to be tinea pedis and sutures in the right foot in childhood.  An October 1987 service treatment record showed the Veteran's complaint of bilateral feet pain and toe numbness, intermittent.  He was advised to return if there was no improvement.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed the Veteran with diabetes mellitus peripheral neuropathy.  She opined that this condition is less likely than not incurred in or caused by service.  Her rationale was that the Veteran admitted to altered sensation of his feet and foot pain during childhood.  There was one documented healthcare visit for foot pain in the service treatment records.  He was advised to return if the foot pain did not improve.  There was no documentation in the service treatment records or in the year following active duty service that the Veteran continued to have bilateral foot pain.  

This opinion was authored by an individual who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  It is informed by review of the record and interview and physical examination of the Veteran.  It contains a nexus opinion that is supported by the facts of the Veteran's case.  For these reasons, this opinion is highly probative.

The only remaining contrary opinion comes from the Veteran himself.  As above, however, the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

Furthermore, service connection for diabetes mellitus has been denied.  Therefore, any service connection claim as secondary to the nonservice-connected diabetes mellitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

III.  Gum Disease

The Veteran has claimed entitlement to service connection for gum disease.  He essentially claims that this condition manifested in service and/or has developed secondary to his diabetes mellitus.  

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C. § 1712 (2012); 38 C.F.R. §§ 3.381, 17.161 (2017).  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2017).  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a) (2017).

The Veteran's VA medical records note that he has been treated for "bleeding gums," "hypertrophic enflamed gums," "poor dentition and gum issues," and "erythema, edema, exudate present along gum line." (See September 2010, November 2012, and February 2014 VA medical records.)  None of these issues are of a type that qualifies for compensation.  Therefore, the Board need not further consider whether the Veteran has a current gum disease that is related to service.  

With respect to the Veteran's contentions of a link between his gum disease and diabetes mellitus, the Board notes that service connection for diabetes mellitus has been denied.  Therefore, any service connection claim as secondary to the nonservice-connected diabetes mellitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to contaminated water at Camp Lejeune, is denied.

Entitlement to service connection for neuropathy of the feet, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for gum disease, to include as secondary to diabetes mellitus, is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


